DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 4 and 12 are canceled. Claims 1-3, 5-11, and 13-20 are pending and examined on the merits. All rejections not reiterated herein have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0349185) in view of Chandler (US 5,468,648), Reed et al. (US 2017/0059566), Meaney-Delman et al. (Obstetrics & Gynecology, April 2016), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378).
Regarding claim 1, Park et al. a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of immunoassay test strips (par. 104, 117, 120; Figs. 5-6) secured to the housing, each of the plurality of immunoassay test strips located adjacent to each other across the width of the housing and each having length running along the length of the housing (e.g., see Fig. 16), each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample well to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region responsive to the biologic sample being placed in the biologic sample well (par. 120);
the plurality of immunoassay test strips secured in an adjacent relationship in viewable proximity to each other by a user (test strips are adjacent and viewable to a user through observation window 222, see Fig. 16, par. 198-201); and
the plurality of immunoassay test strips that detect different target materials (par. 193).
Park et al. fail to teach a first test strip containing Zika specific antigens in its test region, a second test strip containing antigens specific to an infection capable of infecting a fetus in its test region and a third strip containing hCG specific antibodies in its test region.
Park et al. fail to teach a plurality of biologic sample wells. Park et al. fail to teach adjacent biologic sample wells of each of the plurality of biologic sample wells are located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing to prevent sample contamination between the adjacent biologic sample wells. Park et al. fail to teach the plurality of immunoassay test strips are unconnected and each of the plurality of unconnected immunoassay test strips are disposed below a separate one of the plurality of biologic sample wells.
Chandler teaches a plurality of immunoassay test strips comprising a first test strip having a test zone with an antigen specific to an infection capable of infecting a fetus (rubella antigen in the detection zone of second chromatographic medium, col. 26, lines 33-35) and a second test strip having a test zone with hCG specific antibodies for detection of pregnancy (anti-hCG antibody in the first chromatographic medium, col. 26, lines 22-26; it is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first or second), in order to detect both rubella and hCG in a single test (col. 25, lines 46-49).
Reed et al. teach a testing apparatus comprising a test strip having a sample well (sample pad, par. 81), a viewable surface (par. 20), a test region and a control region (par. 22) and a membrane connecting the sample well to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 22 and 81) a test region containing antigens (par. 14, 16 and 23) that are Zika specific (par. 102), in order to provide an immunoassay for a pathogen (par. 82).
Meaney-Delman et al. teach detection of Zika during pregnancy (Women who have traveled during pregnancy to an area with ongoing Zika virus transmission and those residing in such areas should be evaluated for Zika virus infection in accordance with CDC guidelines, pg. 646) because Zika is capable of infecting a fetus (pg. 644, right column, “Zika Virus Infection During Pregnancy and Effects on the Fetus’), in order to confirm Zika infection to provide treatment and appropriate testing for pregnant women (pg. 647, left column).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the targets in the first and second test strips of Park et al., a test zone of the first test strip comprising an antigen specific to an infection capable of infecting the fetus and a test zone of the second test strip comprising hCG specific antibodies as taught by Chandler because Park et al. is generic with respect to the target analyte that can be detected with the device and one would be motivated to use the appropriate reagents for detection of the desired analyte. Furthermore, the detection of rubella and hCG as taught by Chandler provides in-office diagnosis of an infection during pregnancy (Chandler, col. 2, lines 15-18).
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of Park et al. in view of Chandler, an additional, third test strip containing Zika specific antigens in the test region of the test strip as taught by Reed et al., in order to confirm Zika infection in a pregnant woman to provide treatment and appropriate testing for pregnant women (pg. 647, left column) as taught by Meaney-Delman et al.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Park et al. and Chandler are similarly drawn to lateral flow test strips detecting a target analyte. Park teaches a device having a plurality of test strips that each detect different biological substances. Chandler teaches a device containing a test strip to detect pregnancy having hCG specific antibodies and a test strip containing antigens specific to an infection capable of infecting a fetus. Reed et al. and Meaney-Delman et al. are similarly drawn to detection of antigens that are specific to an infection capable of infecting a fetus in pregnant women. Given the teachings of Park et al. of detection of a plurality of substances and Chandler teaching hCG and antigens specific to an infection capable of infecting a fetus, one having ordinary skill in the art would have a reasonable expectation of success and motivation to include an additional test strips that detect different infections capable of infecting a fetus such as Zika as taught by Reed et al. and Meaney-Delman et al.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and unconnected test strips secured to the housing (par. 63), wherein the housing includes a plurality of biologic sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of Park et al. in view of Chandler, Reed et al., and Meaney-Delman et al., separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (DeMatteo et al., par. 70). When combined with the separate sample wells of DeMatteo et al., the plurality of immunoassay test strips of Park et al. in view of Chandler, Reed et al., and Meaney-Delman et al. would be unconnected and each of the plurality of unconnected immunoassay test strips would be disposed below a separate one of the plurality of biologic sample wells.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Park and DeMatteo are similarly drawn to a plurality of lateral flow test strips in a device and separately applying samples to the test strips.
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein adjacent sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of sample wells  of Park et al. in view of Chandler, Reed et al., Meaney-Delman et al., and DeMatteo et al. such that adjacent biologic sample wells of each of the plurality of biologic sample wells are located at opposite ends of the housing to prevent sample contamination between adjacent biologic sample wells as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). 
Although Elkin et al. do not specifically teach the sample wells are located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing, the adjacent sample wells of Park et al. in view of Chandler, Reed et al., Meaney-Delman et al., and DeMatteo et al. are located at one end of the length of the housing (see e.g., DeMatteo, Fig. 4) and would teach the adjacent sample wells located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing when combined with Elkin et al. because disposing the adjacent sample wells of Park et al. in view of Chandler, Reed et al., Meaney-Delman et al., and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the adjacent biologic sample wells being located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing.
One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to apparatuses with a plurality of test strips and separately applying samples to the test strips.
With respect to claim 2, Park et al. teach the test regions of the first, second and third test strips oriented in the same direction (test regions in the first, second and third strips are parallel to each other, Fig. 14 and 16).
With respect to claim 3, each of the plurality of biologic sample wells of Park et al. in view of Chandler, Reed et al., Meaney-Delman et al., DeMatteo et al., and Elkin et al., as described above, is disposed at one of the ends of the housing, thereby reading on “the plurality of biologic sample wells are disposed at one end of the housing”.
With respect to claim 5, Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187) and would be received in separate sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo et al., par. 70).
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180) and would enable the single user to deposit the biologic sample within the plurality of biologic sample wells to apply the biologic sample wells to the plurality of test strips at substantially the same time when combined with the sample wells of DeMatteo et al. (DeMatteo et al., par. 70, 40, 55).
With respect to claim 8, Park et al. teach the housing with a wall disposed within the housing (guides, 213, Fig. 16, par. 197), but fail to teach a wall separating the first, second, and third test strips from each other.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells (par. 70, 34 and 36, Fig. 4) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to apply sample separately to the test strips and hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of Park et al. in view of Chandler further in view of Reed et al., Meaney-Delman et al., DeMatteo et al., and Elkin et al. separate sample wells and a wall separating the test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64) and separately provide sample to each test strip (par. 70).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the plurality of test strips providing a positive or negative result (par. 138 and 180).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0349185) in view of Chandler (US 5,468,648), Reed et al. (US 2017/0059566), Meaney-Delman et al. (Obstetrics & Gynecology, April 2016), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378), as applied to claim 10, further in view of Wong et al. (US 2006/0008920).
Park et al. in view of Chandler, Reed et al., Meaney-Delman et al., DeMatteo et al., and Elkin et al. teach a conjugate pad comprising colored particles bonded to an antibody that binds to the target analyte (Park et al., par. 151), but fail to teach the colored particles being gold particles.
Wong et al. teach a lateral flow test strip comprising a conjugate pad with colloidal gold particles sensitized with an antibody specific to a target that are detected in a test region (par. 41), in order to provide a detectable particle (par. 41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the colored particles in the testing apparatus of Park et al. in view of Chandler, Reed et al., Meaney-Delman et al., DeMatteo et al., and Elkin et al. gold particles as taught by Wong et al. because Park et al. is generic with respect to the colored particles that can be incorporated into the conjugate pad and one would be motivated to use the appropriate colored particle for sensitizing with an antibody and optical detection in a test zone.

Claim 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0349185) in view of Chandler (US 5,468,648), Reed et al. (US 2017/0059566), Meaney-Delman et al. (Obstetrics & Gynecology, April 2016), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378), as applied to claim 1, further in view of Myers et al. (US 9,390,237).
Park et al. in view of Chandler, Reed et al., Meaney-Delman et al., DeMatteo et el., and Elkin et al. teach a testing apparatus according to claim 1, but fail to teach an alignment target.
Myers et al. teach a testing device having an alignment target (col. 10, lines 12-18 and col. 4, lines 8-18) and having a plurality of test strips (110, 120 and 125, Fig. 1; col. 2, lines 59- 62; col. 3, lines 4-19); and a mobile device including a camera (smartphone comprising a camera, col. 4, lines 27-31) that is configured to execute software (col. 4, lines 31-34) and captures an image of the testing device based on alignment of the test device with the camera (col. 6, lines 15-48), in order to obtain an accurate image of the test device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include on the testing apparatus of Park et al. in view of Chandler further in view of Reed et al., Meaney-Delman et al., DeMatteo et al., and Elkin et al. an alignment target as taught by Myers et al., in order to provide accurate imaging with a mobile phone.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Park and Myers are similarly drawn to imaging a test strip using a camera on a mobile device.
Although Myers et al. do not specifically teach the alignment target triggering a mobile device to capture an image of the testing apparatus, this limitation is drawn to intended use and the programming of the mobile device. The prior art needs only to be capable of performing the triggering. The triggering does not provide any structural limitations to the alignment target. Since Myers et al. teach the required structural limitations of the alignment target being on the device and imaging of the target with the mobile device, the alignment target of Myers is considered capable of triggering a mobile device to capture an image and meets the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-10, 13-15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application No. 17/463,618 (reference application ‘618) in view of Park et al. (US 2016/0349185), Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378).
‘618 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a test region and a control region, wherein the first test strip contains Zika specific antigens in the test line and a second test strip contains hCG specific antibodies in the test line (claims 1 and 5). It is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first, second or third.
‘618 fails to recite the test device comprising a housing, a plurality of biologic sample wells, the arrangement of test strips within the housing, the specific features of the test strip and an additional one of the plurality of test strips containing antigens specific to an infection capable of infecting a fetus in the test region of the second one of the plurality of test strips.
Park et al. a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of immunoassay test strips (par. 104, 117, 120; Figs. 5-6) secured to the housing, each of the plurality of immunoassay test strips located adjacent to each other across the width of the housing and each having length running along the length of the housing (e.g., see Fig. 16), each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample well to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region responsive to the biologic sample being placed in the biologic sample well (par. 120);
the plurality of immunoassay test strips secured in an adjacent relationship in viewable proximity to each other by a user (test strips are adjacent and viewable to a user through observation window 222, see Fig. 16, par. 198-201); and
the plurality of immunoassay test strips that detect different target materials (par. 193).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and unconnected test strips secured to the housing (par. 63), wherein the housing includes a plurality of biologic sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4).
Chandler teaches a plurality of test strips comprising a first test strip having a test zone with an antigen specific to an infection capable of infecting a fetus (rubella antigen in the detection zone of second chromatographic medium, col. 26, lines 33-35) and a second test strip having a test zone with hCG specific antibodies (anti-hCG antibody in the first chromatographic medium, col. 26, lines 22-26; it is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first or second), in order to detect both rubella and hCG in a single test (col. 25, lines 46-49).
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein adjacent sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘618, a housing having a length between a first end and a second end and a width, wherein the length is greater than the width, sample wells, first, second and third test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to the control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘618 in view of Park et al. separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (DeMatteo et al., par. 70). When combined with the separate sample wells of DeMatteo et al., the plurality of immunoassay test strips of ‘618 in view of Park et al. would be unconnected and each of the plurality of unconnected immunoassay test strips would be disposed below a separate one of the plurality of biologic sample wells.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘618 in view of Park et al., an additional test strip having a test zone comprising an antigen specific to an infection capable of infecting the fetus as taught by Chandler, in order to provide additional in-office diagnosis of an infection during pregnancy (Chandler, col. 2, lines 15-18).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ‘618 recites that a plurality of test strips may be present in the housing and Chandler teaches motivation to include an additional test strip for additional infection detection capability. ‘618, Park, Chandler, and DeMatteo are similarly drawn to lateral flow test strips detecting target analytes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of sample wells of ‘618 in view of Park et al., Chandler, and DeMatteo et al. such that adjacent biologic sample wells of each of the plurality of biologic sample wells are located at opposite ends of the housing to prevent sample contamination between adjacent biologic sample wells as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]).
Although Elkin et al. do not specifically teach the sample wells are located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing, the adjacent sample wells of Park et al. in view of Chandler and DeMatteo et al. are located at one end of the length of the housing (see e.g., DeMatteo, Fig. 4) and would teach the adjacent sample wells located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing when combined with Elkin et al. because disposing the adjacent sample wells of Park et al. in view of Chandler and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the adjacent biologic sample wells being located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing.
One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to apparatuses with a plurality of test strips and separately applying samples to the test strips.
With respect to claim 2, Park et al. teach the test regions of the first and second test strips oriented in the same direction (test regions in the first and second strips are parallel to each other, Fig. 14 and 16).
With respect to claim 3, each of the plurality of biologic sample wells of ‘618 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al., as described above, is disposed at one of the ends of the housing, thereby reading on “the plurality of biologic sample wells are disposed at one end of the housing”.
Claim 5 is drawn to a functional limitation of the sample well. When a functional limitation is claimed, the references need only be capable of performing the recited functional limitation. The combination of prior art references teaches a sample well that is structurally the same as the claimed sample well and is therefore considered capable of receiving different biologics.
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (Same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180) and would enable the single user to deposit the biologic sample within the plurality of biologic sample wells to apply the biologic sample wells to the plurality of test strips at substantially the same time when combined with the sample wells of DeMatteo et al. (DeMatteo et al., par. 70, 40, 55).
With respect to claim 8, Park et al. teach the housing with a wall disposed within the housing (guides, 213, Fig. 16, par. 197), but fail to teach a wall separating the first, second, and third test strips from each other.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells (par. 70, 34 and 36, Fig. 4) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to apply sample separately to the test strips and hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of ‘618 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. separate sample wells and a wall separating the test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64) and separately provide sample to each test strip (par. 70).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application No. 17/463,618 (reference application ‘618) in view of Park et al. (US 2016/0349185), Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378), as applied to claim 10, further in view of Wong et al. (US 2006/0008920).
‘618 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. teach a conjugate pad comprising colored particles bonded to an antibody that binds to the target analyte (Park et al., par. 151), but fail to teach the colored particles being gold particles.
Wong et al. teach a lateral flow test strip comprising a conjugate pad with colloidal gold particles sensitized with an antibody specific to a target that are detected in a test region (par. 41), in order to provide a detectable particle (par. 41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the colored particles in the testing apparatus of ‘618 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. gold particles as taught by Wong et al. because Park et al. is generic with respect to the colored particles that can be incorporated into the conjugate pad and one would be motivated to use the appropriate colored particle for sensitizing with an antibody and optical detection in a test zone.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-17 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 and 20 of copending Application No. 17/463,618 (reference application ‘618) in view of Park et al. (US 2016/0349185), Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378), as applied to claim 1, further in view of Myers et al. (US 9,390,237).
‘618 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. teach a testing apparatus according to claim 1, but fail to teach an alignment target.
Myers et al. teach a testing device having an alignment target (col. 10, lines 12-18 and col. 4, lines 8-18) and having a plurality of test strips (110, 120 and 125, Fig. 1; col. 2, lines 59-62; col. 3, lines 4-19); and a mobile device including a camera (smartphone comprising a camera, col. 4, lines 27-31) that is configured to execute software (col. 4, lines 31-34) and captures an image of the testing device based on alignment of the test device with the camera (col. 6, lines 15-48), in order to obtain an accurate image of the test device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include on the testing apparatus of ‘618 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al., an alignment target as taught by Myers et al., in order to provide accurate imaging with a mobile phone.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ‘618 and Myers are similarly drawn to imaging a test strip using a mobile device.
Although Myers et al. do not specifically teach the alignment target triggering a mobile device to capture an image of the testing apparatus, this limitation is drawn to intended use and the programming of the mobile device. The prior art needs only to be capable of performing the triggering. The triggering does not provide any structural limitations to the alignment target. Since Myers et al. teach the required structural limitations of the alignment target being on the device and imaging of the target with the mobile device, the alignment target of Myers is considered capable of triggering a mobile device to capture an image and meets the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-11 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-18 of copending Application No. 17/147,560 (reference application ‘560) in view of Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378).
‘560 recites a testing apparatus comprising:
a housing (claim 1);
one or more biologic sample wells disposed in a surface of the housing for receiving a biologic sample (claim 1);
a plurality of immunoassay test strips secured to the housing, each disposed below one of
the one or more biologic sample wells (claim 4) and each one of the plurality of test strips
including:
a viewable surface (claim 15);
a test region including test strip specific antigens or antibodies (claim 1);
a control region containing test strip specific control antigens or antibodies (claim 1);
a membrane connecting one of the one or more biologic sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (claim 5);
the plurality of test strips secured in an adjacent relationship in close viewable proximity to each other by a user (claim 6 and 15);
a first one of the plurality of test strips containing Zika specific antigens in the test region of the first one of the plurality of test strips (Zika, claim 1); and
a third one of the plurality of test strips containing hCG specific antibodies in the test region of the third one of the plurality of test strips (hCG antibodies, claim 1).
‘560 fails to recite the housing having a length between a first end and a second end with a width, wherein the length is greater than the width. ‘560 fails to recite adjacent biologic sample wells of each of the plurality of biologic sample wells are located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing to prevent sample contamination between the adjacent biologic sample wells ‘560 fails to recite that the immunoassay test strips are unconnected and that each of the immunoassay test strips are located adjacent to each other across the width of the housing and have a length running along the length of the housing. ‘560 fails to recite each immunoassay test strip disposed below a separate one of the plurality of biologic sample wells. ‘560 fails to recite an additional one of the plurality of test strips containing antigens specific to an infection capable of infecting a fetus in the test region of the second one of the plurality of test strips.
Chandler teaches a plurality of test strips comprising a first test strip having a test zone with an antigen specific to an infection capable of infecting a fetus (rubella antigen in the detection zone of second chromatographic medium, col. 26, lines 33-35) and a second test strip having a test zone with hCG specific antibodies (anti-hCG antibody in the first chromatographic medium, col. 26, lines 22-26; it is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first or second), in order to detect both rubella and hCG in a single test (col. 25, lines 46-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the plurality of test strips in the testing apparatus of ‘560, an additional test strip having a test zone comprising an antigen specific to an infection capable of infecting the fetus as taught by Chandler, in order to provide additional in- office diagnosis of an infection during pregnancy (Chandler, col. 2, lines 15-18).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ‘560 recites that a plurality of test strips may be present in the housing and Chandler teaches motivation to include an additional test strip for additional infection detection capability. Both ‘560 and Chandler are similarly drawn to lateral flow test strips detecting target analytes.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and unconnected test strips secured to the housing (par. 63), the housing having a length between a first end and a second end and a width, wherein the length is greater than the width, wherein the housing includes a plurality of biologic sample wells, one for each test strip, wherein each of the immunoassay test strips are located adjacent to each other across the width of the housing and have a length running along the length of the housing, (par. 70, 34 and 36, Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the housing have a length between a first end and a second end and a width, wherein the length is greater than the width, and to have each of the immunoassay test strips located adjacent to each other across the width of the housing and have a length running along the length of the housing, as in DeMatteo et al., because ‘560 is generic with respect to the alignment of the test strips in relation to the housing and one would be motivated to use the appropriate alignment based on the desired device orientation. It would have further been obvious to include in the apparatus of ‘560, separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (DeMatteo et al., par. 70). When combined with the separate sample wells of DeMatteo et al., the plurality of immunoassay test strips of ‘560 would be unconnected and each of the plurality of unconnected immunoassay test strips would be disposed below a separate one of the plurality of biologic sample wells.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ‘560 and DeMatteo are similarly drawn to a plurality of lateral flow test strips in a device.
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein adjacent sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of sample wells of ‘560 in view of Chandler and DeMatteo et al. such that adjacent biologic sample wells of each of the plurality of biologic sample wells are located at opposite ends of the housing to prevent sample contamination between adjacent biologic sample wells as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]).
Although Elkin et al. do not specifically teach the sample wells are located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing, the adjacent sample wells of ‘560 in view of Chandler and DeMatteo et al. are located at one end of the length of the housing (see e.g., DeMatteo, Fig. 4) and would teach the adjacent sample wells located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing when combined with Elkin et al. because disposing the adjacent sample wells of ‘560 in view of Chandler and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the adjacent biologic sample wells being located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing.
One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to apparatuses with a plurality of test strips and separately applying samples to the test strips.
With respect to claim 2, ‘560 recites that the first and second test strips are oriented in the same direction (claim 2), one having ordinary skill would expect the presence of an additional test strip would also be oriented in the same direction.
Claim 5 is drawn to a functional limitation of the sample well. When a functional limitation is claimed, the references need only be capable of performing the recited functional limitation. The combination of prior art references teaches a sample well that is structurally the same as the claimed sample well and is therefore considered capable of receiving different biologics.
With respect to claims 7 and 8, ‘560 recites the sample applied to first and second test strips are substantially the same time (claim 8) and a wall separating first and second test strips from each other (claim 9). One having ordinary skill would expect the presence of a third, additional test strip in the plurality of test strips would also be contacted with the sample at the same time and would have a wall separating the test strips from each other.
The limitations of claims 3, 6, 9-11 and 13-20 are recited in claims 7 and 10-18 of ‘560.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-10, 13-15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 and 20 of copending Application No. 15/786,139 (reference application ‘139) in view of Park et al. (US 2016/0349185), Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378).
‘139 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a test region and a control region, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 11-13 and 20). It is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first, second or third.
‘139 fails to recite the test device comprising a housing, a plurality of biologic sample wells, the arrangement of test strips within the housing, the specific features of the test strip and an additional one of the plurality of test strips containing antigens specific to an infection capable of infecting a fetus in the test region of the second one of the plurality of test strips.
Park et al. a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of immunoassay test strips (par. 104, 117, 120; Figs. 5-6) secured to the housing, each of the plurality of immunoassay test strips located adjacent to each other across the width of the housing and each having length running along the length of the housing (e.g., see Fig. 16), each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample well to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region responsive to the biologic sample being placed in the biologic sample well (par. 120);
the plurality of immunoassay test strips secured in an adjacent relationship in viewable proximity to each other by a user (test strips are adjacent and viewable to a user through observation window 222, see Fig. 16, par. 198-201); and
the plurality of immunoassay test strips that detect different target materials (par. 193).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and unconnected test strips secured to the housing (par. 63), wherein the housing includes a plurality of biologic sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and unconnected test strips secured to the housing (par. 63), wherein the housing includes a plurality of biologic sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4).
Chandler teaches a plurality of test strips comprising a first test strip having a test zone with an antigen specific to an infection capable of infecting a fetus (rubella antigen in the detection zone of second chromatographic medium, col. 26, lines 33-35) and a second test strip having a test zone with hCG specific antibodies (anti-hCG antibody in the first chromatographic medium, col. 26, lines 22-26; it is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first or second), in order to detect both rubella and hCG in a single test (col. 25, lines 46-49).
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein adjacent sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘139, a housing having a length between a first end and a second end and a width, wherein the length is greater than the width, sample wells, first, second and third test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to the control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘139 in view of Park et al. separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (DeMatteo et al., par. 70). When combined with the separate sample wells of DeMatteo et al., the plurality of immunoassay test strips of ‘139 in view of Park et al. would be unconnected and each of the plurality of unconnected immunoassay test strips would be disposed below a separate one of the plurality of biologic sample wells.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘139 in view of Park et al., an additional test strip having a test zone comprising an antigen specific to an infection capable of infecting the fetus as taught by Chandler, in order to provide additional in-office diagnosis of an infection during pregnancy (Chandler, col. 2, lines 15-18).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ‘139 recites that a plurality of test strips may be present in the housing and Chandler teaches motivation to include an additional test strip for additional infection detection capability. ‘139, Park, Chandler, and DeMatteo are similarly drawn to lateral flow test strips detecting target analytes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of sample wells of ‘139 in view of Park et al., Chandler, and DeMatteo et al. such that adjacent biologic sample wells of each of the plurality of biologic sample wells are located at opposite ends of the housing to prevent sample contamination between adjacent biologic sample wells as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). 
Although Elkin et al. do not specifically teach the sample wells are located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing, the adjacent sample wells of ‘139 in view of Park et al., Chandler, and DeMatteo et al. are located at one end of the length of the housing (see e.g., DeMatteo, Fig. 4) and would teach the adjacent sample wells located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing when combined with Elkin et al. because disposing the adjacent sample wells of ‘139 in view of Park et al., Chandler, and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the adjacent biologic sample wells being located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing.
One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to apparatuses with a plurality of test strips and separately applying samples to the test strips.
With respect to claim 2, Park et al. teach the test regions of the first and second test strips oriented in the same direction (test regions in the first and second strips are parallel to each other, Fig. 14 and 16).
With respect to claim 3, each of the plurality of biologic sample wells of ‘139 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al., as described above, is disposed at one of the ends of the housing, thereby reading on “the plurality of biologic sample wells are disposed at one end of the housing”.
Claim 5 is drawn to a functional limitation of the sample well. When a functional limitation is claimed, the references need only be capable of performing the recited functional limitation. The combination of prior art references teaches a sample well that is structurally the same as the claimed sample well and is therefore considered capable of receiving different biologics.
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (Same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180) and would enable the single user to deposit the biologic sample within the plurality of biologic sample wells to apply the biologic sample wells to the plurality of test strips at substantially the same time when combined with the sample wells of DeMatteo et al. (DeMatteo et al., par. 70, 40, 55).
With respect to claim 8, Park et al. teach the housing with a wall disposed within the housing (guides, 213, Fig. 16, par. 197), but fail to teach a wall separating the first, second, and third test strips from each other.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells (par. 70, 34 and 36, Fig. 4) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to apply sample separately to the test strips and hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of ‘139 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. separate sample wells and a wall separating the test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64) and separately provide sample to each test strip (par. 70).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 and 20 of copending Application No. 15/786,139 (reference application ‘139) in view of Park et al. (US 2016/0349185), Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378), as applied to claim 10, further in view of Wong et al. (US 2006/0008920).
‘139 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. teach a conjugate pad comprising colored particles bonded to an antibody that binds to the target analyte (Park et al., par. 151), but fail to teach the colored particles being gold particles.
Wong et al. teach a lateral flow test strip comprising a conjugate pad with colloidal gold particles sensitized with an antibody specific to a target that are detected in a test region (par. 41), in order to provide a detectable particle (par. 41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the colored particles in the testing apparatus of ‘139 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. gold particles as taught by Wong et al. because Park et al. is generic with respect to the colored particles that can be incorporated into the conjugate pad and one would be motivated to use the appropriate colored particle for sensitizing with an antibody and optical detection in a test zone.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-17 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 and 20 of copending Application No. 15/786,139 (reference application ‘139) in view of Park et al. (US 2016/0349185), Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378), as applied to claim 1, further in view of Myers et al. (US 9,390,237).
‘139 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. teach a testing apparatus according to claim 1, but fail to teach an alignment target.
Myers et al. teach a testing device having an alignment target (col. 10, lines 12-18 and col. 4, lines 8-18) and having a plurality of test strips (110, 120 and 125, Fig. 1; col. 2, lines 59- 62; col. 3, lines 4-19); and a mobile device including a camera (smartphone comprising a camera, col. 4, lines 27-31) that is configured to execute software (col. 4, lines 31-34) and captures an image of the testing device based on alignment of the test device with the camera (col. 6, lines 15-48), in order to obtain an accurate image of the test device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include on the testing apparatus of ‘139 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al., an alignment target as taught by Myers et al., in order to provide accurate imaging with a mobile phone.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ‘139 and Myers are similarly drawn to imaging a test strip using a mobile device.
Although Myers et al. do not specifically teach the alignment target triggering a mobile device to capture an image of the testing apparatus, this limitation is drawn to intended use and the programming of the mobile device. The prior art needs only to be capable of performing the triggering. The triggering does not provide any structural limitations to the alignment target. Since Myers et al. teach the required structural limitations of the alignment target being on the device and imaging of the target with the mobile device, the alignment target of Myers is considered capable of triggering a mobile device to capture an image and meets the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-10, 13-15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3 and 10 of copending Application No. 15/804,983 (reference application, ‘983) in view of Park et al. (US 2016/0349185), Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378).
‘983 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line and a control line, wherein the test line and the control line are viewable, wherein the first test strip contains Zika specific antigens in the test line and a second test strip contains hCG specific antibodies in the test line (claims 2 and 10). It is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first, second or third.
‘983 fails to recite the test device comprising a housing, a plurality of biologic sample wells, the arrangement of test strips within the housing, the specific features of the test strip and an additional one of the plurality of test strips containing antigens specific to an infection capable of infecting a fetus in the test region of the second one of the plurality of test strips.
Park et al. a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of immunoassay test strips (par. 104, 117, 120; Figs. 5-6) secured to the housing, each of the plurality of immunoassay test strips located adjacent to each other across the width of the housing and each having length running along the length of the housing (e.g., see Fig. 16), each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample well to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region responsive to the biologic sample being placed in the biologic sample well (par. 120);
the plurality of immunoassay test strips secured in an adjacent relationship in viewable proximity to each other by a user (test strips are adjacent and viewable to a user through observation window 222, see Fig. 16, par. 198-201); and
the plurality of immunoassay test strips that detect different target materials (par. 193).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and unconnected test strips secured to the housing (par. 63), wherein the housing includes a plurality of biologic sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4).
Chandler teaches a plurality of test strips comprising a first test strip having a test zone with an antigen specific to an infection capable of infecting a fetus (rubella antigen in the detection zone of second chromatographic medium, col. 26, lines 33-35) and a second test strip having a test zone with hCG specific antibodies (anti-hCG antibody in the first chromatographic medium, col. 26, lines 22-26; it is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first or second), in order to detect both rubella and hCG in a single test (col. 25, lines 46-49).
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein adjacent sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘983, a housing having a length between a first end and a second end and a width, wherein the length is greater than the width, sample wells, first, second and third test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to the control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘983 in view of Park et al. separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (DeMatteo et al., par. 70). When combined with the separate sample wells of DeMatteo et al., the plurality of immunoassay test strips of ‘983 in view of Park et al. would be unconnected and each of the plurality of unconnected immunoassay test strips would be disposed below a separate one of the plurality of biologic sample wells.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘983 in view of Park et al., an additional test strip having a test zone comprising an antigen specific to an infection capable of infecting the fetus as taught by Chandler, in order to provide additional in-office diagnosis of an infection during pregnancy (Chandler, col. 2, lines 15-18).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ‘983 recites that a plurality of test strips may be present in the housing and Chandler teaches motivation to include an additional test strip for additional infection detection capability. ‘983, Park, Chandler, and DeMatteo are similarly drawn to lateral flow test strips detecting target analytes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of sample wells of ‘983 in view of Park et al., Chandler, and DeMatteo et al. such that adjacent biologic sample wells of each of the plurality of biologic sample wells are located at opposite ends of the housing to prevent sample contamination between adjacent biologic sample wells as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). 
Although Elkin et al. do not specifically teach the sample wells are located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing, the adjacent sample wells of ’983 in view of Park et al., Chandler, and DeMatteo et al. are located at one end of the length of the housing (see e.g., DeMatteo, Fig. 4) and would teach the adjacent sample wells located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing when combined with Elkin et al. because disposing the adjacent sample wells of ’983 in view of Park et al., Chandler, and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the adjacent biologic sample wells being located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing.
One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to apparatuses with a plurality of test strips and separately applying samples to the test strips.
With respect to claim 2, Park et al. teach test regions of first, second and third test strips oriented in the same direction (test regions in first, second and third strips are parallel to each other, Fig. 14 and 16).
With respect to claim 3, each of the plurality of biologic sample wells of ‘983 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al., as described above, is disposed at one of the ends of the housing, thereby reading on “the plurality of biologic sample wells are disposed at one end of the housing”.
Claim 5 is drawn to a functional limitation of the sample well. When a functional limitation is claimed, the references need only be capable of performing the recited functional limitation. The combination of prior art references teaches a sample well that is structurally the same as the claimed sample well and is therefore considered capable of receiving different biologics.
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (Same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180) and would enable the single user to deposit the biologic sample within the plurality of biologic sample wells to apply the biologic sample wells to the plurality of test strips at substantially the same time when combined with the sample wells of DeMatteo et al. (DeMatteo et al., par. 70, 40, 55).
With respect to claim 8, Park et al. teach the housing with a wall disposed within the housing (guides, 213, Fig. 16, par. 197), but fail to teach a wall separating the first, second, and third test strips from each other.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells (par. 70, 34 and 36, Fig. 4) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to apply sample separately to the test strips and hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of ‘983 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. separate sample wells and a wall separating the test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64) and separately provide sample to each test strip (par. 70).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3 and 10 of copending Application No. 15/804,983 (reference application, ‘983) in view of Park et al. (US 2016/0349185), Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378), as applied to claim 10, further in view of Wong et al. (US 2006/0008920).
‘983 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. teach a conjugate pad comprising colored particles bonded to an antibody that binds to the target analyte (Park et al., par. 151), but fail to teach the colored particles being gold particles.
Wong et al. teach a lateral flow test strip comprising a conjugate pad with colloidal gold particles sensitized with an antibody specific to a target that are detected in a test region (par. 41), in order to provide a detectable particle (par. 41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the colored particles in the testing apparatus of ‘983 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. gold particles as taught by Wong et al. because Park et al. is generic with respect to the colored particles that can be incorporated into the conjugate pad and one would be motivated to use the appropriate colored particle for sensitizing with an antibody and optical detection in a test zone.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-17 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3 and 10 of copending Application No. 15/804,983 (reference application, ‘983) in view of Park et al. (US 2016/0349185), Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378), as applied to claim 1, further in view of Myers et al. (US 9,390,237).
‘983 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. teach a testing apparatus according to claim 1, but fail to teach an alignment target.
Myers et al. teach a testing device having an alignment target (col. 10, lines 12-18 and col. 4, lines 8-18) and having a plurality of test strips (110, 120 and 125, Fig. 1; col. 2, lines 59-62; col. 3, lines 4-19); and a mobile device including a camera (smartphone comprising a camera, col. 4, lines 27-31) that is configured to execute software (col. 4, lines 31-34) and captures an image of the testing device based on alignment of the test device with the camera (col. 6, lines 15-48), in order to obtain an accurate image of the test device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include on the testing apparatus of ‘983 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al., an alignment target as taught by Myers et al., in order to provide accurate imaging with a mobile phone.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ‘983 and Myers are similarly drawn to imaging a test strip using a mobile device.
Although Myers et al. do not specifically teach the alignment target triggering a mobile device to capture an image of the testing apparatus, this limitation is drawn to intended use and the programming of the mobile device. The prior art needs only to be capable of performing the triggering. The triggering does not provide any structural limitations to the alignment target. Since Myers et al. teach the required structural limitations of the alignment target being on the device and imaging of the target with the mobile device, the alignment target of Myers is considered capable of triggering a mobile device to capture an image and meets the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-10, 13-15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of copending Application No. 16/137,076 (reference application ‘076) in view of Park et al. (US 2016/0349185), Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378).
‘076 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a test line, wherein the test line and the control line are viewable, wherein the first test strip contains Zika specific antigens in the test line and a second test strip contains hCG specific antibodies in the test line (claims 3 and 4). It is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first, second or third.
‘076 fails to recite the test device comprising a housing, a plurality of biologic sample wells, the arrangement of test strips within the housing, the specific features of the test strip and an additional one of the plurality of test strips containing antigens specific to an infection capable of infecting a fetus in the test region of the second one of the plurality of test strips.
Park et al. a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of immunoassay test strips (par. 104, 117, 120; Figs. 5-6) secured to the housing, each of the plurality of immunoassay test strips located adjacent to each other across the width of the housing and each having length running along the length of the housing (e.g., see Fig. 16), each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample well to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region responsive to the biologic sample being placed in the biologic sample well (par. 120);
the plurality of immunoassay test strips secured in an adjacent relationship in viewable proximity to each other by a user (test strips are adjacent and viewable to a user through observation window 222, see Fig. 16, par. 198-201); and
the plurality of immunoassay test strips that detect different target materials (par. 193). DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and unconnected test strips secured to the housing (par. 63), wherein the housing includes a plurality of biologic sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4).
Chandler teaches a plurality of test strips comprising a first test strip having a test zone with an antigen specific to an infection capable of infecting a fetus (rubella antigen in the detection zone of second chromatographic medium, col. 26, lines 33-35) and a second test strip having a test zone with hCG specific antibodies (anti-hCG antibody in the first chromatographic medium, col. 26, lines 22-26; it is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first or second), in order to detect both rubella and hCG in a single test (col. 25, lines 46-49).
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein adjacent sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘076, a housing having a length between a first end and a second end and a width, wherein the length is greater than the width, sample wells, first, second and third test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to the control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘076 in view of Park et al. separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (DeMatteo et al., par. 70). When combined with the separate sample wells of DeMatteo et al., the plurality of immunoassay test strips of ‘076 in view of Park et al. would be unconnected and each of the plurality of unconnected immunoassay test strips would be disposed below a separate one of the plurality of biologic sample wells.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘076 in view of Park et al., an additional test strip having a test zone comprising an antigen specific to an infection capable of infecting the fetus as taught by Chandler, in order to provide additional in-office diagnosis of an infection during pregnancy (Chandler, col. 2, lines 15-18).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ‘076 recites that a plurality of test strips may be present in the housing and Chandler teaches motivation to include an additional test strip for additional infection detection capability. ‘076, Park, Chandler, and DeMatteo are similarly drawn to lateral flow test strips detecting target analytes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of sample wells of ‘076 in view of Park et al., Chandler, and DeMatteo et al. such that adjacent biologic sample wells of each of the plurality of biologic sample wells are located at opposite ends of the housing to prevent sample contamination between adjacent biologic sample wells as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). 
Although Elkin et al. do not specifically teach the sample wells are located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing, the adjacent sample wells of ‘076 in view of Park et al., Chandler, and DeMatteo et al. are located at one end of the length of the housing (see e.g., DeMatteo, Fig. 4) and would teach the adjacent sample wells located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing when combined with Elkin et al. because disposing the adjacent sample wells of ‘076 in view of Park et al., Chandler, and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the adjacent biologic sample wells being located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing.
One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to apparatuses with a plurality of test strips and separately applying samples to the test strips.
With respect to claim 2, Park et al. teach test regions of first, second and third test strips oriented in the same direction (test regions in first, second and third strips are parallel to each other, Fig. 14 and 16).
With respect to claim 3, each of the plurality of biologic sample wells of ‘076 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al., as described above, is disposed at one of the ends of the housing, thereby reading on “the plurality of biologic sample wells are disposed at one end of the housing”.
Claim 5 is drawn to a functional limitation of the sample well. When a functional limitation is claimed, the references need only be capable of performing the recited functional limitation. The combination of prior art references teaches a sample well that is structurally the same as the claimed sample well and is therefore considered capable of receiving different biologics.
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (Same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180) and would enable the single user to deposit the biologic sample within the plurality of biologic sample wells to apply the biologic sample wells to the plurality of test strips at substantially the same time when combined with the sample wells of DeMatteo et al. (DeMatteo et al., par. 70, 40, 55).
With respect to claim 8, Park et al. teach the housing with a wall disposed within the housing (guides, 213, Fig. 16, par. 197), but fail to teach a wall separating the first, second, and third test strips from each other.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells (par. 70, 34 and 36, Fig. 4) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to apply sample separately to the test strips and hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of ‘076 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. separate sample wells and a wall separating the test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64) and separately provide sample to each test strip (par. 70).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of copending Application No. 16/137,076 (reference application ‘076) in view of Park et al. (US 2016/0349185), Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378), as applied to claim 10, further in view of Wong et al. (US 2006/0008920).
‘076 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. teach a conjugate pad comprising colored particles bonded to an antibody that binds to the target analyte (Park et al., par. 151), but fail to teach the colored particles being gold particles.
Wong et al. teach a lateral flow test strip comprising a conjugate pad with colloidal gold particles sensitized with an antibody specific to a target that are detected in a test region (par. 41), in order to provide a detectable particle (par. 41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the colored particles in the testing apparatus of ‘076 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. gold particles as taught by Wong et al. because Park et al. is generic with respect to the colored particles that can be incorporated into the conjugate pad and one would be motivated to use the appropriate colored particle for sensitizing with an antibody and optical detection in a test zone.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-17 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of copending Application No. 16/137,076 (reference application ‘076) in view of Park et al. (US 2016/0349185), Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378), as applied to claim 1, further in view of Myers et al. (US 9,390,237).
‘076 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. teach a testing apparatus according to claim 1, but fail to teach an alignment target.
Myers et al. teach a testing device having an alignment target (col. 10, lines 12-18 and col. 4, lines 8-18) and having a plurality of test strips (110, 120 and 125, Fig. 1; col. 2, lines 59- 62; col. 3, lines 4-19); and a mobile device including a camera (smartphone comprising a camera, col. 4, lines 27-31) that is configured to execute software (col. 4, lines 31-34) and captures an image of the testing device based on alignment of the test device with the camera (col. 6, lines 15-48), in order to obtain an accurate image of the test device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include on the testing apparatus of ‘076 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al., an alignment target as taught by Myers et al., in order to provide accurate imaging with a mobile phone.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ‘076 and Myers are similarly drawn to imaging a test strip using a mobile device.
Although Myers et al. do not specifically teach the alignment target triggering a mobile device to capture an image of the testing apparatus, this limitation is drawn to intended use and the programming of the mobile device. The prior art needs only to be capable of performing the triggering. The triggering does not provide any structural limitations to the alignment target. Since Myers et al. teach the required structural limitations of the alignment target being on the device and imaging of the target with the mobile device, the alignment target of Myers is considered capable of triggering a mobile device to capture an image and meets the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-10, and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,125,749 (‘749) in view of Park et al. (US 2016/0349185), Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576) and Elkin et al. (WO 2007/146378).
‘749 recites a system comprising a testing apparatus with an alignment target comprising: a plurality of immunoassay test strips each comprising a sample pad capable of receiving the biologic sample, a conjugate pad including particles for conjugating with antibodies or antigens present in the biologic sample, a membrane strip having a test line and a control line, wherein the test line and the control line are viewable, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 1 and 8). It is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first, second or third. With respect to claim 9, each immunoassay test strip includes a sample pad (claim 1). With respect to claim 10, each immunoassay test strip includes a conjugate pad (claim 1). With respect to claims 16 and 19-20, the test device includes an alignment target (claim 1). With respect to claim 17, the alignment target triggers a mobile device to capture an image (claim 1).
‘749 fails to recite the test device comprising a housing, a plurality of biologic sample wells, the arrangement of test strips within the housing, and the specific features of the test strip.
Park et al. a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of immunoassay test strips (par. 104, 117, 120; Figs. 5-6) secured to the housing, each of the plurality of immunoassay test strips located adjacent to each other across the width of the housing and each having length running along the length of the housing (e.g., see Fig. 16), each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample well to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region responsive to the biologic sample being placed in the biologic sample well (par. 120);
the plurality of immunoassay test strips secured in an adjacent relationship in viewable proximity to each other by a user (test strips are adjacent and viewable to a user through observation window 222, see Fig. 16, par. 198-201); and
the plurality of immunoassay test strips that detect different target materials (par. 193).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and unconnected test strips secured to the housing (par. 63), wherein the housing includes a plurality of biologic sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4).
Chandler teaches a plurality of test strips comprising a first test strip having a test zone with an antigen specific to an infection capable of infecting a fetus (rubella antigen in the detection zone of second chromatographic medium, col. 26, lines 33-35) and a second test strip having a test zone with hCG specific antibodies (anti-hCG antibody in the first chromatographic medium, col. 26, lines 22-26; it is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first or second), in order to detect both rubella and hCG in a single test (col. 25, lines 46-49).
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein adjacent sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4- 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘749, a housing having a length between a first end and a second end and a width, wherein the length is greater than the width, sample wells, first, second and third test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to the control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘749 in view of Park et al. separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (DeMatteo et al., par. 70). When combined with the separate sample wells of DeMatteo et al., the plurality of immunoassay test strips of ‘749 in view of Park et al. would be unconnected and each of the plurality of unconnected immunoassay test strips would be disposed below a separate one of the plurality of biologic sample wells.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘749 in view of Park et al., an additional test strip having a test zone comprising an antigen specific to an infection capable of infecting the fetus as taught by Chandler, in order to provide additional in-office diagnosis of an infection during pregnancy (Chandler, col. 2, lines 15-18).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ‘749 recites that a plurality of test strips may be present in the housing and Chandler teaches motivation to include an additional test strip for additional infection detection capability. ‘749, Park, Chandler, and DeMatteo are similarly drawn to lateral flow test strips detecting target analytes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of sample wells of ‘749 in view of Park et al., Chandler, and DeMatteo et al. such that adjacent biologic sample wells of each of the plurality of biologic sample wells are located at opposite ends of the housing to prevent sample contamination between adjacent biologic sample wells as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). 
Although Elkin et al. do not specifically teach the sample wells are located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing, the adjacent sample wells of ‘749 in view of Park et al., Chandler, and DeMatteo et al. are located at one end of the length of the housing (see e.g., DeMatteo, Fig. 4) and would teach the adjacent sample wells located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing when combined with Elkin et al. because disposing the adjacent sample wells of ‘749 in view of Park et al., Chandler, and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the adjacent biologic sample wells being located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing.
One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to apparatuses with a plurality of test strips and separately applying samples to the test strips.
With respect to claim 2, Park et al. teach test regions of first, second and third test strips oriented in the same direction (test regions in first, second and third strips are parallel to each other, Fig. 14 and 16).
With respect to claim 3, each of the plurality of biologic sample wells of ‘749 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al., as described above, is disposed at one of the ends of the housing, thereby reading on “the plurality of biologic sample wells are disposed at one end of the housing”.
Claim 5 is drawn to a functional limitation of the sample well. When a functional limitation is claimed, the references need only be capable of performing the recited functional limitation. The combination of prior art references teaches a sample well that is structurally the same as the claimed sample well and is therefore considered capable of receiving different biologics.
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (Same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180) and would enable the single user to deposit the biologic sample within the plurality of biologic sample wells to apply the biologic sample wells to the plurality of test strips at substantially the same time when combined with the sample wells of DeMatteo et al. (DeMatteo et al., par. 70, 40, 55).
With respect to claim 8, Park et al. teach the housing with a wall disposed within the housing (guides, 213, Fig. 16, par. 197), but fail to teach a wall separating the first, second, and third test strips from each other.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells (par. 70, 34 and 36, Fig. 4) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to apply sample separately to the test strips and hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of ‘749 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. separate sample wells and a wall separating the test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64) and separately provide sample to each test strip (par. 70).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,125,749 (‘749) in view of Park et al. (US 2016/0349185), Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378), as applied to claim 10, further in view of Wong et al. (US 2006/0008920).
‘749 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. teach a conjugate pad comprising colored particles bonded to an antibody that binds to the target analyte (Park et al., par. 151), but fail to teach the colored particles being gold particles.
Wong et al. teach a lateral flow test strip comprising a conjugate pad with colloidal gold particles sensitized with an antibody specific to a target that are detected in a test region (par. 41), in order to provide a detectable particle (par. 41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the colored particles in the testing apparatus of ‘749 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. gold particles as taught by Wong et al. because Park et al. is generic with respect to the colored particles that can be incorporated into the conjugate pad and one would be motivated to use the appropriate colored particle for sensitizing with an antibody and optical detection in a test zone.

Claims 1-3, 5-10, 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4 of U.S. Patent No. 11,112,406 (‘406) in view of Park et al. (US 2016/0349185), Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378). Although ‘406 recites a method, the method comprises a test device to which the instant claims are directed.
‘406 recites a method comprising providing a testing device comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line and a control line, wherein the test line and the control line are viewable, wherein the first test strip contains Zika specific antigens in the test line and a second test strip contains hCG specific antibodies in the test line (claims 1 and 4). It is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first, second or third. With respect to claims 16-17 and 19-20, the testing device includes an alignment target (claim 1), wherein the alignment target triggers a mobile device to capture an image of the testing device (claim 2).
‘406 fails to recite the test device comprising a housing, a plurality of biologic sample wells, the arrangement of test strips within the housing, the specific features of the test strip and an additional one of the plurality of test strips containing antigens specific to an infection capable of infecting a fetus in the test region of the second one of the plurality of test strips.
Park et al. a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of immunoassay test strips (par. 104, 117, 120; Figs. 5-6) secured to the housing, each of the plurality of immunoassay test strips located adjacent to each other across the width of the housing and each having length running along the length of the housing (e.g., see Fig. 16), each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample well to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region responsive to the biologic sample being placed in the biologic sample well (par. 120);
the plurality of immunoassay test strips secured in an adjacent relationship in viewable proximity to each other by a user (test strips are adjacent and viewable to a user through observation window 222, see Fig. 16, par. 198-201); and
the plurality of immunoassay test strips that detect different target materials (par. 193).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and unconnected test strips secured to the housing (par. 63), wherein the housing includes a plurality of biologic sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4).
Chandler teaches a plurality of test strips comprising a first test strip having a test zone with an antigen specific to an infection capable of infecting a fetus (rubella antigen in the detection zone of second chromatographic medium, col. 26, lines 33-35) and a second test strip having a test zone with hCG specific antibodies (anti-hCG antibody in the first chromatographic medium, col. 26, lines 22-26; it is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first or second), in order to detect both rubella and hCG in a single test (col. 25, lines 46-49).
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein adjacent sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘406, a housing having a length between a first end and a second end and a width, wherein the length is greater than the width, sample wells, first, second and third test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to the control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘406 in view of Park et al. separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (DeMatteo et al., par. 70). When combined with the separate sample wells of DeMatteo et al., the plurality of immunoassay test strips of ‘406 in view of Park et al. would be unconnected and each of the plurality of unconnected immunoassay test strips would be disposed below a separate one of the plurality of biologic sample wells.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘406 in view of Park et al., an additional test strip having a test zone comprising an antigen specific to an infection capable of infecting the fetus as taught by Chandler, in order to provide additional in-office diagnosis of an infection during pregnancy (Chandler, col. 2, lines 15-18).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ‘406 recites that a plurality of test strips may be present in the housing and Chandler teaches motivation to include an additional test strip for additional infection detection capability. ‘406, Park, Chandler, and DeMatteo are similarly drawn to lateral flow test strips detecting target analytes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of sample wells of ‘406 in view of Park et al., Chandler, and DeMatteo et al. such that adjacent biologic sample wells of each of the plurality of biologic sample wells are located at opposite ends of the housing to prevent sample contamination between adjacent biologic sample wells as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]).
Although Elkin et al. do not specifically teach the sample wells are located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing, the adjacent sample wells of ‘406 in view of Park et al., Chandler, and DeMatteo et al. are located at one end of the length of the housing (see e.g., DeMatteo, Fig. 4) and would teach the adjacent sample wells located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing when combined with Elkin et al. because disposing the adjacent sample wells of ‘406 in view of Park et al., Chandler, and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the adjacent biologic sample wells being located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing.
One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to apparatuses with a plurality of test strips and separately applying samples to the test strips.
With respect to claim 2, Park et al. teach test regions of first, second and third test strips oriented in the same direction (test regions in first, second and third strips are parallel to each other, Fig. 14 and 16).
With respect to claim 3, each of the plurality of biologic sample wells of ‘406 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al., as described above, is disposed at one of the ends of the housing, thereby reading on “the plurality of biologic sample wells are disposed at one end of the housing”.
Claim 5 is drawn to a functional limitation of the sample well. When a functional limitation is claimed, the references need only be capable of performing the recited functional limitation. The combination of prior art references teaches a sample well that is structurally the same as the claimed sample well and is therefore considered capable of receiving different biologics.
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (Same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180) and would enable the single user to deposit the biologic sample within the plurality of biologic sample wells to apply the biologic sample wells to the plurality of test strips at substantially the same time when combined with the sample wells of DeMatteo et al. (DeMatteo et al., par. 70, 40, 55).
With respect to claim 8, Park et al. teach the housing with a wall disposed within the housing (guides, 213, Fig. 16, par. 197), but fail to teach a wall separating the first, second, and third test strips from each other.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells (par. 70, 34 and 36, Fig. 4) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to apply sample separately to the test strips and hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of ‘406 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. separate sample wells and a wall separating the test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64) and separately provide sample to each test strip (par. 70).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4 of U.S. Patent No. 11,112,406 (‘406) in view of Park et al. (US 2016/0349185), Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378), as applied to claim 10, further in view of Wong et al. (US 2006/0008920).
‘406 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. teach a conjugate pad comprising colored particles bonded to an antibody that binds to the target analyte (Park et al., par. 151), but fail to teach the colored particles being gold particles.
Wong et al. teach a lateral flow test strip comprising a conjugate pad with colloidal gold particles sensitized with an antibody specific to a target that are detected in a test region (par. 41), in order to provide a detectable particle (par. 41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the colored particles in the testing apparatus of ‘406 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. gold particles as taught by Wong et al. because Park et al. is generic with respect to the colored particles that can be incorporated into the conjugate pad and one would be motivated to use the appropriate colored particle for sensitizing with an antibody and optical detection in a test zone.

Claims 1-3, 5-10, and 13-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,857,373 (‘373) in view of Park et al. (US 2016/0349185), Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378). Although ‘373 recites a method, the method comprises a test device to which the instant claims are directed.
‘373 recites a method comprising providing a testing device with an alignment target comprising: a plurality of immunoassay test strips each comprising a sample pad, a conjugate pad, a membrane strip having a test line, wherein the first test strip contains Zika specific antigens in the test line and a second test strip contains hCG specific antibodies in the test line (claim 1). It is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first, second or third. With respect to claim 9, each immunoassay test strip includes a sample pad. With respect to claim 10, each immunoassay test strip includes a conjugate pad. With respect to claims 16 and 19-20, the test device includes an alignment target. With respect to claim 17, the alignment target triggers a mobile device to capture an image.
‘373 fails to recite the test device comprising a housing, a plurality of biologic sample wells, the arrangement of test strips within the housing, the specific features of the test strip and an additional one of the plurality of test strips containing antigens specific to an infection capable of infecting a fetus in the test region of the second one of the plurality of test strips.
Park et al. a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of immunoassay test strips (par. 104, 117, 120; Figs. 5-6) secured to the housing, each of the plurality of immunoassay test strips located adjacent to each other across the width of the housing and each having length running along the length of the housing (e.g., see Fig. 16), each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample well to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region responsive to the biologic sample being placed in the biologic sample well (par. 120);
the plurality of immunoassay test strips secured in an adjacent relationship in viewable proximity to each other by a user (test strips are adjacent and viewable to a user through observation window 222, see Fig. 16, par. 198-201); and
the plurality of immunoassay test strips that detect different target materials (par. 193).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and unconnected test strips secured to the housing (par. 63), wherein the housing includes a plurality of biologic sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4).
Chandler teaches a plurality of test strips comprising a first test strip having a test zone with an antigen specific to an infection capable of infecting a fetus (rubella antigen in the detection zone of second chromatographic medium, col. 26, lines 33-35) and a second test strip having a test zone with hCG specific antibodies (anti-hCG antibody in the first chromatographic medium, col. 26, lines 22-26; it is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first or second), in order to detect both rubella and hCG in a single test (col. 25, lines 46-49).
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein adjacent sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘373, a housing having a length between a first end and a second end and a width, wherein the length is greater than the width, sample wells, first, second and third test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to the control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘373 in view of Park et al. separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (DeMatteo et al., par. 70). When combined with the separate sample wells of DeMatteo et al., the plurality of immunoassay test strips of ‘373 in view of Park et al. would be unconnected and each of the plurality of unconnected immunoassay test strips would be disposed below a separate one of the plurality of biologic sample wells.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘373 in view of Park et al., an additional test strip having a test zone comprising an antigen specific to an infection capable of infecting the fetus as taught by Chandler, in order to provide additional in-office diagnosis of an infection during pregnancy (Chandler, col. 2, lines 15-18).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ‘373 recites that a plurality of test strips may be present in the housing and Chandler teaches motivation to include an additional test strip for additional infection detection capability. ‘373, Park, Chandler, and DeMatteo are similarly drawn to lateral flow test strips detecting target analytes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of sample wells of ‘373 in view of Park et al., Chandler, and DeMatteo et al. such that adjacent biologic sample wells of each of the plurality of biologic sample wells are located at opposite ends of the housing to prevent sample contamination between adjacent biologic sample wells as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]).
Although Elkin et al. do not specifically teach the sample wells are located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing, the adjacent sample wells of ‘373 in view of Park et al., Chandler, and DeMatteo et al. are located at one end of the length of the housing (see e.g., DeMatteo, Fig. 4) and would teach the adjacent sample wells located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing when combined with Elkin et al. because disposing the adjacent sample wells of  ‘373 in view of Park et al., Chandler, and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the adjacent biologic sample wells being located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing.
One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to apparatuses with a plurality of test strips and separately applying samples to the test strips.
With respect to claim 2, Park et al. teach test regions of first, second and third test strips oriented in the same direction (test regions in first, second and third strips are parallel to each other, Fig. 14 and 16).
With respect to claim 3, each of the plurality of biologic sample wells of ‘373 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al., as described above, is disposed at one of the ends of the housing, thereby reading on “the plurality of biologic sample wells are disposed at one end of the housing”.
Claim 5 is drawn to a functional limitation of the sample well. When a functional limitation is claimed, the references need only be capable of performing the recited functional limitation. The combination of prior art references teaches a sample well that is structurally the same as the claimed sample well and is therefore considered capable of receiving different biologics.
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (Same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180) and would enable the single user to deposit the biologic sample within the plurality of biologic sample wells to apply the biologic sample wells to the plurality of test strips at substantially the same time when combined with the sample wells of DeMatteo et al. (DeMatteo et al., par. 70, 40, 55).
With respect to claim 8, Park et al. teach the housing with a wall disposed within the housing (guides, 213, Fig. 16, par. 197), but fail to teach a wall separating the first, second, and third test strips from each other.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells (par. 70, 34 and 36, Fig. 4) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to apply sample separately to the test strips and hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of ‘373 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. separate sample wells and a wall separating the test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64) and separately provide sample to each test strip (par. 70).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,857,373 (‘373) in view of Park et al. (US 2016/0349185), Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378), as applied to claim 10, further in view of Wong et al. (US 2006/0008920).
‘373 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. teach a conjugate pad comprising colored particles bonded to an antibody that binds to the target analyte (Park et al., par. 151), but fail to teach the colored particles being gold particles.
Wong et al. teach a lateral flow test strip comprising a conjugate pad with colloidal gold particles sensitized with an antibody specific to a target that are detected in a test region (par. 41), in order to provide a detectable particle (par. 41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the colored particles in the testing apparatus of ‘373 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. gold particles as taught by Wong et al. because Park et al. is generic with respect to the colored particles that can be incorporated into the conjugate pad and one would be motivated to use the appropriate colored particle for sensitizing with an antibody and optical detection in a test zone.

Claims 1-3, 5-10, and 13-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,857,372 (‘372) in view of Park et al. (US 2016/0349185), Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378). Although ‘372 recites a method, the method comprises a test device to which the instant claims are directed.
‘372 recites a method comprising providing a testing device comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line, wherein the first test strip contains Zika specific antigens in the test line and a second test strip contains hCG specific antibodies in the test line (claim 1). It is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first, second or third. With respect to claim 9, each immunoassay test strip includes a sample pad. With respect to claim 10, each immunoassay test strip includes a conjugate pad. With respect to claims 16 and 19-20, the test device includes an alignment target. With respect to claim 17, the alignment target triggers a mobile device to capture an image.
‘372 fails to recite the test device comprising a housing, a plurality of biologic sample wells, the arrangement of test strips within the housing, the specific features of the test strip and an additional one of the plurality of test strips containing antigens specific to an infection capable of infecting a fetus in the test region of the second one of the plurality of test strips.
Park et al. a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197) having a length between a first end and a second end and a width, wherein the length is greater than the width (e.g., see Fig. 16);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of immunoassay test strips (par. 104, 117, 120; Figs. 5-6) secured to the housing, each of the plurality of immunoassay test strips located adjacent to each other across the width of the housing and each having length running along the length of the housing (e.g., see Fig. 16), each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample well to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region responsive to the biologic sample being placed in the biologic sample well (par. 120);
the plurality of immunoassay test strips secured in an adjacent relationship in viewable proximity to each other by a user (test strips are adjacent and viewable to a user through observation window 222, see Fig. 16, par. 198-201); and
the plurality of immunoassay test strips that detect different target materials (par. 193).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and unconnected test strips secured to the housing (par. 63), wherein the housing includes a plurality of biologic sample wells, one for each test strip (par. 70, 34 and 36, Fig. 4).
Chandler teaches a plurality of test strips comprising a first test strip having a test zone with an antigen specific to an infection capable of infecting a fetus (rubella antigen in the detection zone of second chromatographic medium, col. 26, lines 33-35) and a second test strip having a test zone with hCG specific antibodies (anti-hCG antibody in the first chromatographic medium, col. 26, lines 22-26; it is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first or second), in order to detect both rubella and hCG in a single test (col. 25, lines 46-49).
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein adjacent sample wells are disposed on opposite sides of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘372, a housing having a length between a first end and a second end and a width, wherein the length is greater than the width, sample wells, first, second and third test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to the control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘372 in view of Park et al. separate sample wells as taught by DeMatteo et al., in order to separately provide sample to each test strip (DeMatteo et al., par. 70). When combined with the separate sample wells of DeMatteo et al., the plurality of immunoassay test strips of ‘372 in view of Park et al. would be unconnected and each of the plurality of unconnected immunoassay test strips would be disposed below a separate one of the plurality of biologic sample wells.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘372 in view of Park et al., an additional test strip having a test zone comprising an antigen specific to an infection capable of infecting the fetus as taught by Chandler, in order to provide additional in-office diagnosis of an infection during pregnancy (Chandler, col. 2, lines 15-18).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ‘372 recites that a plurality of test strips may be present in the housing and Chandler teaches motivation to include an additional test strip for additional infection detection capability. ‘372, Park, Chandler, and DeMatteo are similarly drawn to lateral flow test strips detecting target analytes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of sample wells of ‘372 in view of Park et al., Chandler, and DeMatteo et al. such that adjacent biologic sample wells of each of the plurality of biologic sample wells are located at opposite ends of the housing to prevent sample contamination between adjacent biologic sample wells as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]).
Although Elkin et al. do not specifically teach the sample wells are located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing, the adjacent sample wells of ‘372 in view of Park et al., Chandler, and DeMatteo et al. are located at one end of the length of the housing (see e.g., DeMatteo, Fig. 4) and would teach the adjacent sample wells located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing when combined with Elkin et al. because disposing the adjacent sample wells of  ‘372 in view of Park et al., Chandler, and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the adjacent biologic sample wells being located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing.
One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to apparatuses with a plurality of test strips and separately applying samples to the test strips.
With respect to claim 2, Park et al. teach test regions of first, second and third test strips oriented in the same direction (test regions in first, second and third strips are parallel to each other, Fig. 14 and 16).
With respect to claim 3, each of the plurality of biologic sample wells of ‘372 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al., as described above, is disposed at one of the ends of the housing, thereby reading on “the plurality of biologic sample wells are disposed at one end of the housing”.
Claim 5 is drawn to a functional limitation of the sample well. When a functional limitation is claimed, the references need only be capable of performing the recited functional limitation. The combination of prior art references teaches a sample well that is structurally the same as the claimed sample well and is therefore considered capable of receiving different biologics.
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (Same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180) and would enable the single user to deposit the biologic sample within the plurality of biologic sample wells to apply the biologic sample wells to the plurality of test strips at substantially the same time when combined with the sample wells of DeMatteo et al. (DeMatteo et al., par. 70, 40, 55).
With respect to claim 8, Park et al. teach the housing with a wall disposed within the housing (guides, 213, Fig. 16, par. 197), but fail to teach a wall separating the first, second, and third test strips from each other.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells (par. 70, 34 and 36, Fig. 4) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to apply sample separately to the test strips and hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of ‘372 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. separate sample wells and a wall separating the test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64) and separately provide sample to each test strip (par. 70).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109).
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,857,372 (‘372) in view of Park et al. (US 2016/0349185), Chandler (US 5,468,648), DeMatteo et al. (US 2004/0018576), and Elkin et al. (WO 2007/146378), as applied to claim 10, further in view of Wong et al. (US 2006/0008920).
‘372 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. teach a conjugate pad comprising colored particles bonded to an antibody that binds to the target analyte (Park et al., par. 151), but fail to teach the colored particles being gold particles.
Wong et al. teach a lateral flow test strip comprising a conjugate pad with colloidal gold particles sensitized with an antibody specific to a target that are detected in a test region (par. 41), in order to provide a detectable particle (par. 41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the colored particles in the testing apparatus of ‘372 in view of Park et al., Chandler, DeMatteo et al., and Elkin et al. gold particles as taught by Wong et al. because Park et al. is generic with respect to the colored particles that can be incorporated into the conjugate pad and one would be motivated to use the appropriate colored particle for sensitizing with an antibody and optical detection in a test zone.
Response to Arguments
Applicant’s arguments, see p. 8, filed 22 September 2022, with respect to the objection of claim 20 have been fully considered and are persuasive in light of amendments to the claim.  The objection of claim 20 has been withdrawn. 
Applicant's arguments, see p. 8-10, filed 22 September 2022 have been fully considered but they are not persuasive. Applicant argues that while Elkin illustrates adjacent sample wells located on opposite sides of the housing, the adjacent sample wells are located at opposite ends of the narrow width direction rather than the longer length direction as recited in the claims. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Elkin is not relied on for teaching the placement of adjacent sample wells on opposite ends of the length the housing, but is rather relied on to teach the placement of adjacent samples wells on opposite sides of the housing relative to one another. The adjacent sample wells of Park et al. in view of Chandler, Reed et al., Meaney-Delman et al., and DeMatteo et al. are located at one end of the length of the housing (see e.g., DeMatteo, Fig. 4) and would teach the adjacent sample wells located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing when combined with Elkin et al. because disposing the adjacent sample wells of Park et al. in view of Chandler, Reed et al., Meaney-Delman et al., and DeMatteo et al. on opposite sides of the housing as taught in Elkin et al. would result in the adjacent biologic sample wells being located at opposite ends with respect to the first end and the second end of the housing such that the adjacent biologic sample wells are separated by the length of the housing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY L NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1677                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1677